IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Sidelines Tree Service, LLC,                     :
                   Petitioner                    :
                                                 :
               v.                                :
                                                 :
Department of Transportation,                    :   No. 134 C.D. 2021
                  Respondent                     :   Argued: September 20, 2021


BEFORE:        HONORABLE P. KEVIN BROBSON, President Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge (P)
               HONORABLE J. ANDREW CROMPTON, Judge



OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                              FILED: October 27, 2021


               Sidelines Tree Service, LLC (Sidelines) petitions for review of the
February 4, 2021 final determination of the Secretary1 of Transportation (Secretary)
denying Sidelines’ protest of the rejection of its bid submission in response to the
invitation for bids (request for quotes or RFQ) issued by the Pennsylvania
Department of Transportation (PennDOT). Upon review, we affirm.




       1
          PennDOT states that George W. McAuley, Jr., P.E., the Executive Deputy Secretary of
Transportation, served as the designee for the Pennsylvania Secretary of Transportation in the
present matter. See PennDOT’s Br. at 4. Pursuant to Section 1711.1(f) of the Commonwealth
Procurement Code (Procurement Code), 62 Pa.C.S. §§ 101-2311, the head of the purchasing
agency or his designee shall issue a written determination within 60 days of the receipt of a bid
protest. 62 Pa.C.S. § 1711.1(f). This determination shall constitute the final order of the
purchasing agency. Id. Accordingly, for simplicity, the determination is referred to in this opinion
as that of the Secretary.
                                       I. Background
               In August 2020, Sidelines responded to RFQs2 issued by PennDOT to
procure line-clearance tree-trimming services.3 Sidelines submitted the lowest bids
for the counties of Beaver, Bucks, Fayette, Greene, Schuylkill, Washington and
Westmoreland. See PennDOT Letter, 9/8/20 at 1, Reproduced Record (R.R.) at 14a;
Response to Protest, 12/23/20 at 1, R.R. at 83a.4 Sidelines listed the same equipment
and personnel in its bid for each county. See Sidelines’ Action Plan, 9/11/20 at 1,
R.R. at 19a. The RFQs for Beaver, Fayette, Greene, Schuylkill, Washington and
Westmoreland Counties contained an express requirement that the apparent low
bidder must, “as part of the pre-award equipment inspection,” provide
documentation for a minimum of two employees verifying that those employees
were in compliance with applicable Occupational Safety and Health Administration

       2
         Pursuant to Section 512(b) of the Procurement Code, “[a]n invitation for bids shall be
issued and shall include a procurement description and all contractual terms, whenever practical,
and conditions applicable to the procurement.” 62 Pa.C.S. § 512(b).
       3
         “Line-clearance tree trimmers are workers that have received specialized training so they
can work within 10 feet of energized power lines and equipment.” U.S. DEP’T OF LABOR: OSHA,
Electric Power Generation, Transmission, and Distribution eTool, Overhead Line Work, Line-
Clearance Tree-Trimming Operations, available at https://www.osha.gov/etools/electric-
power/overhead-line-work/line-clearance-tree-trimming-operations (last visited Oct. 26, 2021).
       4
            Paragraphs 1910.269(a)(2) (Training), 1910.269(a)(3) (Information transfer),
1910.269(b) (Medical services and first aid), 1910.269(c) (Job briefing), 1910.269(g) (Fall
protection), 1910.269(k) (Materials handling and storage), 1910.269(p) (Mechanical equipment),
and 1910.269(r) (Line-clearance tree trimming) of OSHA Regulation 1910.269 apply to certain
line-clearance tree-trimming operations performed by line-clearance tree trimmers who are not
qualified employees. See 29 C.F.R. § 1910.269(a)(1)(i)(E)(2). These provisions are more
stringent than those applicable to qualified employees. See U.S. DEP’T OF LABOR: OSHA,
Clarification of 1910.269 as applied to line-clearance tree-trimming operations, available at
https://www.osha.gov/laws-regs/standardinterpretations/1999-04-26 (last visited Oct. 26, 2021).
OSHA Regulation 1910.269(a)(2)(iii) provides, among other things, that employees shall be
trained and competent in “the skills and techniques necessary to distinguish exposed live parts
from other parts of electric equipment,” “[t]he recognition of electrical hazards to which the
employee may be exposed and the skills and techniques necessary to control or avoid these
hazards.” 29 C.F.R. § 1910.269(a)(2)(iii)(A), (E).
                                                2
(OSHA) regulations for crew personnel involved in line-clearance tree trimming.
Determination of Non-Responsibility, 12/2/20 at 1-2, R.R. at 5a-6a. The RFQ for
Bucks County did not expressly state that such documentation had to be provided as
part of the pre-award equipment inspection, but nonetheless stated that the
documentation had to be provided by the “apparent” low bidder. Id. at 2, R.R. at 6a.
               By letter dated September 8, 2020, PennDOT expressed concern that
Sidelines would be unable to satisfy its obligations in Engineering District 12-0
(District 12-0) “while also meeting imminent needs in other Engineering Districts,
some of which are on the opposite side of the Commonwealth.” PennDOT Letter,
9/8/20 at 1, R.R. at 14a. PennDOT requested that Sidelines submit an action plan
explaining how it would allocate equipment and personnel to “provid[e] service in
all four Engineering District 12-0 counties simultaneously” while addressing
Sidelines’ “commitments elsewhere in the Commonwealth.” Id.5 PennDOT further
informed Sidelines that if the action plan submitted was deemed acceptable,
Sidelines must then produce for inspection on September 15, 2020 all equipment
necessary to perform the work delineated in the four RFQs. Id. at 2, R.R. at 15a.
               On September 11, 2020, Sidelines submitted an action plan in response
to PennDOT’s request for clarification, asserting that it possessed the capacity to
perform the services outlined in the RFQs for all four District 12-0 counties while
also fulfilling contractual obligations in other counties throughout the
Commonwealth. Sidelines’ Action Plan, 9/11/20 at 1, R.R. at 19a. Sidelines noted
that with each RFQ, it submitted a listing of “some of [its] equipment and personnel”

       5
           It is not ascertainable from the record or PennDOT’s appellate brief why PennDOT
requested that Sidelines address its ability to provide service in only the four District 12-0 counties.
Regardless, Sidelines protested PennDOT’s determination of non-responsibility “with regard to
all of the RFQs,” and the Secretary affirmed PennDOT’s determination as to each county. Protest,
12/2/20 at 1, R.R. at 2a; Secretary’s Determination, 2/4/21 at 1-10, R.R. at 173a-82a.
                                                   3
that met the requirements outlined in the scope of work. Id. Sidelines asserted,
however, that it was “unreasonable to expect individualized listings with such
uncertainty of an award,” as it typically provides workers and equipment “according
to contracts awarded,” and there was “uncertainty [as to] whether Sidelines would
be ultimately awarded the contract.” Id. Further, Sidelines maintained that “[i]t
would be a poor business practice to expect employees to be on standby for projects
to be awarded and have equipment sitting around waiting to be utilized.” Id.
Sidelines also contended that once notified of its status as the “apparent low bidder”
on an RFQ, it then “always submit[ted] a specific listing of equipment that [would]
be utilized for that specific county contract, which is demonstrated at the initial
inspection.” Id.
             By letter dated September 14, 2020, PennDOT informed Sidelines that
it must demonstrate that it possessed sufficient equipment and personnel to perform
all work specified in the four RFQs. PennDOT Letter, 9/14/20 at 1, R.R. at 28a.
PennDOT further stated that as the apparent low bidder, Sidelines must provide all
equipment necessary to meet the requirements of the four solicitations by the
September 17, 2020 equipment inspection.6
             By e-mail dated September 18, 2020, PennDOT instructed Sidelines to
provide documentation of Electrical Hazard Awareness Program (EHAP)
certification, to show compliance with applicable OSHA requirements, for eight
employees (two per county for four of the counties in which Sidelines submitted a
bid), and to specify the county in which each employee would work. PennDOT E-
mail, 9/18/20 at 1, R.R. at 31a. On September 20, 2020, Sidelines submitted via e-
mail to PennDOT certifications for “employees who have their current [EHAP]

      6
       The date of the equipment inspection evidently changed from September 15, 2020 to
September 17, 2020.
                                           4
certificates.” See Protest, 12/8/20, Exhibit E at 4, R.R. at 31a.7 Based on the
information provided, PennDOT determined that only two of Sidelines’ identified
employees possessed the EHAP certifications required by the RFQs,8 and thus, that
Sidelines could proceed with the procurement process in only one county. PennDOT
E-mail, 9/22/20 at 1, R.R. at 30a. PennDOT further requested that Sidelines provide
missing information for six of its identified employees, noting specifically that
EHAP certifications for three employees fell within the acceptable date range but
failed to indicate the type of electrical hazard course completed; that one employee’s
EHAP certification card did not bear an issue date; that another employee’s EHAP
certification card bore an ISN number and bar code, but “ha[d] no certifications
listed on the card”; and that a further employee’s EHAP certification card bore no
issue date and failed to identify certification status. Id. By e-mail dated September
24, 2020, Sidelines informed PennDOT that it had included as an attachment “the




        7
         The record does not contain the EHAP certification documentation submitted by Sidelines
to PennDOT as an attachment to its September 20, 2020 e-mail. However, PennDOT requested
documentation of EHAP certification for eight employees and, upon receipt of documentation
provided by Sidelines, informed the company that only two EHAP certificates were valid while
requesting further clarification regarding six purportedly invalid certificates. Thus, Sidelines
presumably submitted eight EHAP certificates to PennDOT on September 20, 2020.
        8
          Of the portion of the RFQs quoted in PennDOT’s December 2, 2020 determination of
non-responsibility, only the RFQ for Bucks County specified that “[t]he [a]pparent [s]elected
[c]ontractor shall provide documentation of compliance with all relevant OSHA regulations for
personnel and equipment [that] may be involved in tree trimming operations,” and that such
“[d]ocumentation shall be proof of completion of any recognized electrical hazard awareness
program.” Determination of Non-Responsibility, 12/2/20 at 2, R.R. at 6a. The remaining RFQs
did not specifically reference electrical hazard certifications, but rather stated that the apparent low
bidder must comply with applicable OSHA regulations, with all but one of the remaining counties
specifically identifying OSHA Regulation 1910.269, 29 C.F.R. § 1910.269. See id. at 1-2, R.R. at
5a-6a; see also supra note 4.

                                                   5
certifications for all of [its] employees,”9 and identified eight employees available to
serve Fayette, Westmoreland, Washington and Greene Counties “on a regular basis,”
further stating that additional employees were available as “fill-ins.” Id. at 2, R.R.
at 29a.
               By letter dated October 9, 2020, PennDOT notified Sidelines that an
informal investigation conducted by its legal department following receipt of EHAP
certifications proffered by Sidelines revealed that the Tree Care Industry Association
(TCIA), an independent entity certifying entities engaged in line-clearance tree
trimming, had “little or no record” of the certifications provided by Sidelines10 and
that Sidelines did not maintain current TCIA membership. Response to Protest,
12/23/20, Exhibit A, PennDOT Letter, 10/9/20 at 1, R.R. at 94a. PennDOT noted
that Sidelines submitted multiple EHAP certifications as part of the pre-award
equipment inspection, which were “purported to be issued by the [TCIA.]” Id. Thus,
PennDOT stated it was unable to confirm whether Sidelines’ employees that were
purported to possess the necessary EHAP certification had, in fact, received the
EHAP training necessary to ensure compliance with OSHA regulations.                            Id.
PennDOT explained that Sidelines’ failure to demonstrate that personnel met basic
safety requirements was of paramount concern.                  Id. at 1-2, R.R. at 94a-95a.
Accordingly, PennDOT requested that Sidelines confirm the validity of the EHAP
certificates already submitted by providing cancelled checks or written confirmation
from TCIA, and explain any other steps taken to obtain the EHAP certifications

       9
           Sidelines stated in its September 11, 2020 action plan that it has 52 employees. See
Sidelines’ Action Plan, 9/11/20 at 2, R.R. at 60a. However, the record does not contain the
certifications submitted to PennDOT by Sidelines as attachments to its September 24, 2020 e-mail.
       10
           PennDOT’s reference to unconfirmed EHAP certifications presumably does not include
the two it acknowledged as valid. See Gipe Attestation, at 4, ¶ B.18., R.R. at 91a (attesting that
“the certifications presented were valid as to only two employees” and that “others were expired”).
                                                6
missing from TCIA. Id. at 2, R.R. at 95a. PennDOT instructed Sidelines to provide
“an accurate and comprehensive response” by e-mail on or before October 13, 2020,
further cautioning that it would confirm Sidelines’ response with TCIA. Id.
               Notably, on October 13, 2020, Sidelines informed PennDOT via e-mail
that it conducted in-house training utilizing TCIA training materials after internal
review revealed that “all or most” EHAP certifications for employees who had
performed work on a previous contract for District 12-0 had expired in 2019 and
that, as a result, its employees “were working PennDOT contracts without the
necessary [EHAP] training[.]” Response to Protest, 12/23/20, Exhibit B, Sidelines’
E-mail & Attachments, 10/13/20 at 1, R.R. at 97a. Attached to the e-mail were
Sidelines’ employee personnel CPR certifications, receipts from TCIA for training
kits and videos, and copies of all tests mailed to TCIA.11 Id. Sidelines assured
PennDOT that its employees had been “fully trained” regarding occupational
electrical hazards in compliance with applicable OSHA regulations. Id.



       11
            The documents attached to Sidelines’ October 13, 2020 e-mail included a receipt for an
EHAP training kit from TCIA dated September 16, 2020 (one day before the pre-award equipment
inspection). See Response to Protest, 12/23/20, Exhibit B, Sidelines’ E-mail & Attachments,
10/13/20 at 68, R.R. at 165a. The attachments also included receipts for several purchases for
EHAP training kits and other components of EHAP training from TCIA made between 2017 and
2019, as well as documentation indicating that 15 Sidelines employees viewed the video
component of EHAP training on September 18, 2020 (the day following the pre-equipment
inspection), and that 15 employees completed CPR training, 5 employees completed climbing
rescue training, 13 employees completed aerial lift rescue training, 15 employees completed a
written exam and 15 employees satisfied the competency checklist pursuant to the EHAP training
program on September 21, 2020. See id. at 3-66 & 69-74, R.R. at 99a-163a & 166a-71a. TCIA
awards certificates of completion through Brightspace, its online learning platform, to candidates
who have completed training and provided all necessary documentation. See TCIA: EHAP,
available at https://www.tcia.org/TCIA/Education_Events/Education/TCIA_Credentialing_
Programs/Electrical_Hazards_Awareness_Program/Electrical_Hazards_Awareness_Program.aspx
(last visited Oct. 26, 2021). EHAP certificates are valid for one year from the date of completion.
See id. The record does not contain EHAP completion certificates for any Sidelines employees.

                                                7
               By letter dated December 2, 2020, PennDOT notified Sidelines of its
determination that Sidelines did not qualify as a responsible bidder12 regarding the
RFQs for Beaver, Bucks, Fayette, Schuylkill, Washington and Westmoreland
Counties because Sidelines failed to comply with applicable OSHA regulations.13
Sidelines’ Bid Protest (Protest), 12/8/20, Exhibit A, Determination of Non-
Responsibility at 1, R.R. at 5a (citing Section 103 of the Procurement Code, 62
Pa.C.S. § 103). PennDOT concluded Sidelines failed to provide sufficient
documentation of OSHA-required training for the RFQs in Fayette, Greene,
Washington and Westmoreland Counties, provided PennDOT with expired
certificates, and attempted to obtain required certifications only after the pre-award
equipment inspection. Id. at 2, R.R. at 6a. Further, Sidelines failed to satisfy all the
certification requirements in connection with the RFQs for Beaver, Bucks and
Schuylkill Counties. Id. Therefore, PennDOT informed Sidelines that it would
consider the next lowest responsible entity submitting a responsive bid.14 Id.
               PennDOT also terminated the purchase order awarded for line-
clearance tree-trimming services in Greene County (RFQ 1773) for convenience in

       12
          Section 103 of the Procurement Code defines a “responsible bidder” as “[a] bidder that
has submitted a responsive bid and that possesses the capability to fully perform the contract
requirements in all respects and the integrity and reliability to assure good faith performance.” 62
Pa.C.S. § 103.
       13
          PennDOT informed Sidelines that it would enter its December 2, 2020 letter into the
Commonwealth’s Contractor Responsibility Program, and that this action “may impact
[Sidelines’] ability to do work with the Commonwealth of Pennsylvania in the future.”
Determination of Non-Responsibility, 12/2/20 at 3, R.R. at 7a. “[A]n unchallenged inclusion on
the Contractor Responsibility Program listing can be used as evidence . . . to determine whether [a
p]rotestant [is] a responsible bidder.” Durkee Lumber Co. v. Dep’t of Cons. & Nat. Res., 903 A.2d
593, 598 (Pa. Cmwlth. 2006).
       14
           The Procurement Code defines a “responsive bid” as “a bid which conforms in all
material respects to the requirements and criteria in the invitation for bids.” 62 Pa.C.S. § 103.

                                                 8
accordance with paragraph V.30 – 023.1a of Sidelines’ contract. Id. at 3, R.R. at 7a.
PennDOT determined that termination was in the best interest of the
Commonwealth, based on information submitted for other procurements and its
communications with the entity that is responsible for the training, testing and
issuance of certificates for properly trained personnel.15 Id. at 3, R.R. at 7a.
                In determining that Sidelines was not a responsible bidder, PennDOT
highlighted Sidelines’ acknowledgment that its personnel performed work in 2020
while uncertified. Id. at 3, R.R. at 7a. PennDOT explained that “the veracity of the
information submitted . . . [was] unclear at best and reflect[ed] the inability of
[Sidelines] to meet the requirements of the contract relative to personnel, good faith
performance and most importantly safety . . . .” Id. Thus, PennDOT concluded that
it had erroneously awarded this purchase order, as Sidelines failed to demonstrate
the requisite level of responsibility to support an award of work. Id. at 3, R.R. at 7a.
                On December 8, 2020, Sidelines submitted a bid protest to the Secretary
of Transportation (Secretary) pursuant to Section 1711.116 of the Procurement Code,

       15
            PennDOT presumably intended to refer to TCIA.
       16
           Sidelines stated that it submitted its bid protest pursuant to Section 1711 of the
Procurement Code. Protest, 12/8/20 at 1, R.R. at 2a. Sidelines presumably intended to cite Section
1711.1 of the Procurement Code, which governs protests of solicitations or awards. See 62 Pa.C.S.
§ 1711.1. Section 1711.1 of the Procurement Code provides, in relevant part:

                (a) Right to protest.--A bidder or offeror, a prospective bidder or
                offeror or a prospective contractor that is aggrieved in connection
                with the solicitation or award of a contract, except as provided in
                [S]ection 521 (relating to cancellation of invitations for bids or
                requests for proposals), may protest to the head of the purchasing
                agency in writing.

                (b) Filing of protest.--If the protestant is a bidder or offeror or a
                prospective contractor, the protest shall be filed with the head of the
                purchasing agency within seven days after the aggrieved bidder or

                                                  9
62 Pa.C.S. § 1711.1. Protest, 12/8/20 at 1, R.R. at 2a. Sidelines contended that
PennDOT’s determination of non-responsibility was “clearly erroneous,” because
Sidelines had “consistently provided line-clearance tree trimmers with appropriate
documentation for all contracts it has performed for the Commonwealth of
Pennsylvania, and stands ready, willing and able to provide such qualified line-
clearance tree trimmers for all of the RFQs in question.” Id. Sidelines also asserted
that the portions of the RFQs cited by PennDOT in its determination of non-
responsibility “with regard to all of the RFQs [were] unreasonably vague” and set
no fixed deadline for Sidelines to provide the required certifications. Id. at 1-2, R.R.
at 2a-3a. Regardless, Sidelines maintained that it had either provided all required
certifications or was in the process of doing so at the time that PennDOT rendered
its final determination. Id. at 1, R.R. at 2a. Further, Sidelines contended that
providing the required certifications prior to being identified by PennDOT as the
apparent low bidder for the RFQs would have been “impractical,” as tree trimmers
are “characteristically” employed after such a determination (of an apparent low
bidder) has been made.           Id. Moreover, Sidelines maintained that by its past
performance as well as by its efforts on the RFQs in question, it had demonstrated
that it was fully capable of providing the required certifications and qualified tree

               offeror or prospective contractor knew or should have known of the
               facts giving rise to the protest except that in no event may a protest
               be filed later than seven days after the date the contract was awarded.
               . . . Untimely filed protests shall be disregarded by the purchasing
               agency.

               (c) Contents of protest.--A protest shall state all grounds upon which
               the protestant asserts the solicitation or award of the contract was
               improper. The protestant may submit with the protest any
               documents or information it deems relevant to the protest.

62 Pa.C.S. § 1711.1(a)-(c).

                                                10
trimmers to perform the work contemplated by the RFQs. Id. Thus, Sidelines
asserted that PennDOT’s determinations of non-responsibility were erroneous and
should be rescinded. Id. Sidelines further requested that PennDOT hold a hearing
regarding the “allegation” of non-responsibility and allow Sidelines to provide
evidence to the Secretary or her designee regarding Sidelines’ responsibility and
professional qualifications to perform the work contemplated by the RFQs. Id. at 2,
R.R. at 3a.
              On December 23, 2020, PennDOT responded to Sidelines’ Protest,
contending that Sidelines failed to provide adequate evidence of the requisite
certifications and otherwise failed to demonstrate that it constituted a responsible
bidder under Section 103 of the Procurement Code, 62 Pa.C.S. § 103. Response to
Protest, 12/23/20 at 3-5, R.R. at 83a-85a. Further, PennDOT asserted that Sidelines’
Protest was untimely, as it should have been filed within seven days of PennDOT’s
October 9, 2020 letter questioning Sidelines’ compliance with certification
requirements.    Id. at 5-6, R.R. at 85a-86a (citing Section 1711.1(b) of the
Procurement Code, 62 Pa.C.S. § 1711.1(b)). PennDOT also communicated to
Sidelines its decision to cancel the RFQ for Schuylkill County due to budgetary
constraints. Id. at 6, R.R. at 86a. PennDOT, therefore, asserted that the Protest was
moot or precluded by law with respect to the cancellation of the procurement
associated with the Schuylkill County RFQ and the cancellation of the contract
award in connection with the Greene County RFQ. Id. at 6-7 R.R. at 86a-87a (citing




                                         11
Section 1712.1 of the Procurement Code, 62 Pa.C.S. § 1712.1).17 Sidelines did not
file a reply to PennDOT’s Response. Final Determination at 2, R.R. at 174a.18
               William G. Gipe (Gipe), Designated Senior Manager and Division
Chief of the Materials and Services Management Division of PennDOT’s Bureau of
Office Services, who served as contracting officer19 for purposes of Section 1711.1
of the Procurement Code, 62 Pa.C.S. § 1711.1, and as custodian of records pertaining
to the procurement at issue, attested in support of PennDOT as follows. Gipe
Attestation at 1-2, ¶ B.1., R.R. at 88a-89a. Sidelines is qualified to perform tree
trimming and stump removal under the statewide Invitation to Qualify, numbered
4400014261 (ITQ), administered by the Department of General Services. Id. at 2,
¶ B.2., R.R. at 89a.20 When PennDOT personnel seek to procure tree trimming and
stump removal services under an ITQ, they issue an RFQ from qualified ITQ
vendors delineating the relevant requirements for PennDOT’s procurement needs.
Id., ¶¶ B.4., B.5., R.R. at 89a. The lowest responsive quote from a responsible

       17
          Section 1712.1(a) of the Procurement Code provides that “[a] contractor may file a claim
with the contracting officer in writing for controversies arising from a contract entered into by the
Commonwealth.” 62 Pa.C.S. § 1712.1(a). Although the record does not indicate when PennDOT
awarded Sidelines the Greene County contract, it presumably occurred sometime after September
8, 2020, the date on which PennDOT posited that Sidelines appeared to have the capacity to
provide services in only one county and acknowledged Sidelines’ preference of Fayette County.
See PennDOT Letter, 9/8/20 at 1, R.R. at 14a.
       18
         A protestant may file a reply to the response submitted by the contracting officer for the
purchasing agency within ten days of the date of the response. Section 1711.1(d) of the
Procurement Code, 62 Pa.C.S. § 1711.1(d).
       19
          Section 1711.1(d) provides that “[w]ithin 15 days of receipt of a protest, the contracting
officer may submit to the head of the purchasing agency and the protestant a response to the protest,
including any documents or information he deems relevant to the protest.” 62 Pa.C.S. § 1711.1(d).
       20
          The statement of work and standard terms and conditions for the ITQ are available at the
following website:         https://www.dgs.pa.gov/Materials-Services-Procurement/Procurement-
Resources/Pages/ITQ-Documents.aspx (last visited Oct. 26, 2021). See Gipe Attestation at 2, ¶ B.2.,
R.R. at 89a.
                                                12
vendor is awarded a purchase order for the RFQ. Id., ¶ B.6., R.R. at 89a. A
prospective vendor also submits a list of equipment to be used on the work. Id., ¶
B.8., R.R. at 89a. During the pre-award equipment and personnel inspection, the
prospective vendor provides details regarding the employees that will perform the
requested work. Id. Prospective vendors must also meet the requirements of OSHA
Regulation 1910.269, which require employers to certify through TCIA that
employees have received the requisite training as to the hazards of tree trimming
near power lines. Id. at 2, ¶ B.9., R.R. at 90a.21
               Gipe continued by explaining that after rejecting Sidelines’ quote,
PennDOT had already begun considering the second lowest bidder by the time
Sidelines filed its Protest. Id. at 3, ¶ B.14., R.R. at 90a. Pages one and two of Exhibit
A to Sidelines’ Protest22 contain relevant excerpts of the RFQs at issue, which
expressly require presentation of line-clearance tree trimming certifications23 at pre-
award equipment and personnel inspections.                  Id. at 3, ¶ B.15., R.R. at 90a.
According to Gipe, Sidelines failed to present the requisite certifications at the pre-
award equipment inspections for Fayette, Washington and Westmoreland Counties,
as the certifications were expired as to all but two employees. Id. at 3-4, ¶¶ B.17.-

       21
          Gipe further attested that additional information regarding TCIA’s EHAP training
program is available on the TCIA website, and the Secretary took judicial notice of the same. See
Gipe Attestation at 3, ¶ B.11., R.R. at 90a; Final Determination at 6 n.3, R.R. at 178a. The TCIA
website indicates that certification through TCIA’s EHAP training program may be used to meet
the requirements of OSHA Regulation 1910.269. PennDOT also acknowledged in separate
correspondence that it deemed valid EHAP certifications compliant with applicable OSHA
requirements. See PennDOT Letter, 10-9-20 at 1, R.R. at 94a.

        Exhibit A to Sidelines’ Protest is PennDOT’s determination of non-responsibility. See
       22

Determination of Non-Responsibility, Exhibit A, at 1-3, R.R. at 5a-7a.
       23
          PennDOT noted in its Response that Sidelines referred to EHAP certifications as “line-
clearance tree trimming” certifications in its Protest and that, for the sake of consistency, it would
adopt the same terminology. See Response to Protest, 12/23/20 at 3, R.R. at 83a.
                                                 13
B.18., R.R. at 90a-91a.      Further, the Bucks County RFQ implicitly required
possession of the requisite certifications during the pre-award equipment
inspections. Id. at 3, ¶ B.16., R.R. at 90a. Following the pre-award equipment
inspection, counsel for PennDOT contacted TCIA and discovered that TCIA
possessed no record of the expired certifications, that the expired certifications did
not comport with TCIA requirements and that PennDOT continued to investigate
whether the certifications had been valid even prior to their expiration. Id. at 4, ¶
B.19., R.R. at 91a. Sidelines conceded that its employees previously performed
work without possessing the requisite line-clearance tree trimming certifications,
thereby demonstrating a lack of integrity and reliability, and the inability to assure
good faith performance of contractual requirements. Id. at 4, ¶ B.20., R.R. at 91a.
Gipe reasoned that in light of the requirement in the RFQs that bidders provide at
least two certified employees per crew, Sidelines’ purchase of ten kits for the training
and testing of ten employees under the line-clearance tree trimming training program
could not simultaneously satisfy minimum certification requirements for the seven
RFQs for which Sidelines submitted the apparent “low quote,” as each of the seven
RFQs would require a minimum of at least two certified employees. Id. at 4, ¶¶
B.21.-B.22., R.R. at 91a. Further, Gipe attested that he was “personally aware of a
host of examples where Sidelines dropped required worker’s [sic] compensation and
commercial general liability insurance coverage during its performance of work in
2019 and 2020[.]” Id. at 4, ¶ B.23., R.R. at 91a. Additionally, Sidelines failed to
satisfy contractual requirements throughout 2019 and 2020 by failing on certain
occasions to timely provide personnel and services to meet PennDOT’s needs. Id.
at 4, ¶ 24, R.R. at 91a.




                                          14
                On February 4, 2021, the Secretary issued a determination denying
Sidelines’ Protest. Secretary’s Determination, 2/4/21 at 1, R.R. at 173a. The
Secretary determined that Sidelines’ Protest was timely, but nevertheless lacked
merit, as Sidelines failed to meet its burden to prove that PennDOT either committed
error, acted arbitrarily or capriciously, or abused its discretion in awarding the
contract to the second lowest responsible bidder. Id. at 10, R.R. at 182a.24
                Specifically, the Secretary found “troubling” Sidelines’ declaration in
its Protest that it had consistently provided fully certified line-clearance tree
trimmers for all contracts performed for the Commonwealth of Pennsylvania, as that
assertion directly contravened Sidelines’ concession in its October 13, 2020 e-mail
that certain of its employees performed work on a previous contract for District 12-
0 without the requisite EHAP certifications.                   Id. at 8-9, R.R. at 180a-81a.
Additionally, the Secretary determined that the portion of the Protest challenging the
determination of non-responsibility in connection with Schuylkill County was
precluded by law or moot due to cancellation of the procurement. Id. at 9, R.R. at
181a. Moreover, the Secretary determined that Sidelines improperly attempted to
challenge cancellation of the Greene County contract by means of Section 1711.1 of
the Procurement Code, rather than Section 1712.1. Id. at 9-10, R.R. at 181a-82a.

       24
            Section 1711.1(k) of the Procurement Code provides:

                In the event a protest is filed timely under this section and until the
                time has elapsed for the protestant to file an appeal with
                Commonwealth Court, the purchasing agency shall not proceed
                further with the solicitation or with the award of the contract unless
                and until the head of the purchasing agency, after consultation with
                the head of the using agency, makes a written determination that the
                protest is clearly without merit or that award of the contract without
                delay is necessary to protect substantial interests of the
                Commonwealth.

62 Pa.C.S. § 1711.1(k).
                                                 15
                                     II. Issues on Appeal
               On appeal,25 Sidelines requests that this Court reverse the Secretary’s
final determination on the basis that it lacks substantial evidentiary support.
Sidelines’ Br. at 9-10. Sidelines argues that in its September 11, 2020 response, it
“fully committed to provide the required staffing to each project, including the
minimum two certified employees to work in the vicinity of electrical lines.” Id. at
9. Sidelines asserts that it “indicated that it was committed to providing additional
certified employees if the contracts were awarded, since that is the industry standard
method for compliance.” Id. at 9. Sidelines maintains that “PennDOT’s disregard
of Sidelines’ September 11, 2020 response is based upon a fallacious hypothetical
situation where all work under the various RFQs is being performed
contemporaneously,” when “there is no way to prove that such a hypothetical
situation would have occurred.” Id. at 9. Sidelines asserts that it would have moved
its crews to the various counties where the RFQs were in place on an “as needed”
basis to perform all of the work contemplated, and that PennDOT “offer[ed] no proof
that such a logistical approach by Sidelines would not have worked.” Id. at 10.
Further, Sidelines argues that PennDOT “unreasonably relied upon a candid
       25
            This Court decides appeals from final determinations concerning bid protests submitted
pursuant to Section 1711.1 of the Procurement Code, 62 Pa.C.S. § 1711.1, on the record certified
by the purchasing agency. See Bureau Veritas N. Am., Inc. v. Dep’t of Transp., 127 A.3d 871, 887
n.1 (Pa. Cmwlth. 2015); see also 62 Pa.C.S. § 1711.1(i). “The Court shall affirm the determination
of the purchasing agency unless it finds from the record that the determination is arbitrary and
capricious, an abuse of discretion or is contrary to law.” 62 Pa.C.S. § 1711.1(i). “[Section 1711.1]
shall be the exclusive procedure for protesting a solicitation or award of a contract by a bidder[.]”
62 Pa.C.S. § 1711.1(l). “The provisions of 2 Pa.C.S. (relating to administrative law and procedure)
shall not apply to this section.” Id. “An abuse of discretion is not merely an error in judgment”;
rather, “[a]n abuse of discretion occurs if, in reaching a conclusion, the law is overridden or
misapplied or judgment exercised is manifestly unreasonable or is the result of partiality, prejudice,
bias, or ill will.” Henderson v. Unemployment Comp. Bd. of Rev., 77 A.3d 699, 713 (Pa. Cmwlth.
2013). An abuse of discretion also occurs where findings of fact are not supported by substantial
evidence. Pa. Bankers Ass’n v. Pa. Dep’t of Banking, 981 A.2d 975, 985 (Pa. Cmwlth. 2009)
(citing Hafner v. Zoning Hearing Bd. of Allen Twp., 974 A.2d 1204 (Pa. Cmwlth. 2009)).
                                                 16
statement” it made concerning the discovery that it previously provided workers
with expired certification for contracts with PennDOT, as “[t]hat statement was
made as a basis for Sidelines’ renewed commitment to obtain valid certifications for
as many employees as would be necessary to perform the work under the
contemplated RFQs.” Id. at 10. Sidelines contends that PennDOT “weaponized that
disclosure into a basis for doubting Sidelines’ credibility going forward, a leap in
correlation that does not correspond with logic and is not supported by any proof
whatsoever.” Id. at 10. Finally, Sidelines posits that the Secretary should have held
an evidentiary hearing before issuing a final determination.
             PennDOT counters that this Court should affirm the final determination
of the Secretary, because uncontroverted evidence establishes that Sidelines is not a
responsible contractor. PennDOT’s Br. at 5-8. PennDOT further maintains that
firsthand, personal knowledge of Sidelines’ inadequate performance throughout
2019 and 2020, coupled with Sidelines’ admission to performing work without first
obtaining the certifications required by law, supports the Secretary’s denial of
Sidelines’ Protest. Id. at 11-12 (citing Kierski v. Twp. of Robinson, 810 A.2d 196,
199 (Pa. Cmwlth. 2002)).        PennDOT also cites Gipes’ attestation that TCIA
possessed no record of the expired EHAP certifications supplied by Sidelines;
PennDOT suggests that the EHAP certifications may never have been valid. See id.
at 9 n.2 (citing Gipe Attestation at 4, ¶ B.19., R.R. at 91a).


                                    III. Discussion
             “[L]aws requiring the competitive bidding of public contracts serve ‘the
purpose of inviting competition, to guard against favoritism, improvidence,
extravagance, fraud, and corruption in the awarding of municipal contract[s] . . . .’”


                                           17
Berryhill v. Dugan, 491 A.2d 950, 952 (Pa. Cmwlth. 1985) (quoting Conduit and
Found. Corp. v. City of Phila., 401 A.2d 376, 379 (Pa. Cmwlth. 1979)). “In
Pennsylvania, as in most states, the ‘best bidder’ has no right to have the contract
awarded to it because the ‘lowest responsible bidder’ provisions are not there to give
the bidder any rights but to protect taxpayers[.]” Nat’l Constr. Servs., Inc. v. Phila.
Reg’l Port Auth., 789 A.2d 306, 308-09 (“The submission of the bid is, in fact, the
offer which the contracting agency is free to accept or reject.”).
             Section 512(g) of the Procurement Code, which governs competitive
sealed bidding, provides that the purchasing agency shall award a contract “to the
lowest responsible bidder[.]” 62 Pa.C.S. § 512(g). Section 103 of the Procurement
Code defines a “responsible bidder” as one “that has submitted a responsive bid and
that possesses the capability to fully perform the contract requirements in all respects
and the integrity and reliability to assure good faith performance.” 62 Pa.C.S. § 103.
A “responsive bid” is one that “conforms in all material respects to the requirements
and criteria in the [RFQ].” Id. “Variances from instructions and specifications in
public works bidding are to be discouraged and, at a minimum, implicate the
government’s discretionary authority to reject a non-compliant bid.” Cardiac Sci.,
Inc. v. Dep’t of Gen. Servs., 808 A.2d 1029, 1033 (Pa. Cmwlth. 2002) (quoting Gaeta
v. Ridley Sch. Dist., 788 A.2d 363, 369 (Pa. 2002)).           Thus, “[i]n making a
determination as to the lowest responsible bidder, each bid must be carefully
examined to ascertain its responsiveness to the requirements of the [RFQ].” Id.
             Here, the RFQs required the apparent low bidder to provide
documentation of compliance with applicable OSHA regulations for a minimum of




                                          18
two employees per county as part of the pre-award equipment inspection.26 See
Determination of Non-Responsibility at 1-2, R.R. at 5a-6a. PennDOT acknowledges
that Sidelines provided valid certifications for two employees as part of the pre-
award equipment inspection.27 See Gipe Attestation, at 4, ¶ B.18., R.R. at 91a.
               Nevertheless, regardless of the particular requirements of an RFQ, a
purchasing agency’s determination of the lowest responsible bidder “includes
financial responsibility, [] integrity, efficiency, industry, experience, promptness,
and ability to successfully carry out the particular undertaking.” Durkee Lumber Co.
v. Dep’t of Cons. & Nat. Res., 903 A.2d 593, 594 n.2 (Pa. Cmwlth. 2006) (quoting
Berryhill, 491 A.2d at 952 (emphasis omitted)). Here, substantial evidence supports
the Secretary’s determination that Sidelines’ history of poor performance precluded
status as a responsible bidder. See Final Determination, 2/4/21 at 8-9, R.R. at 180a-
81a. Sidelines previously performed work for PennDOT without ensuring its
employees maintained the requisite EHAP certifications. Response to Protest,


       26
          As set forth above, the RFQ for Bucks County did not state that the certifications had to
be presented specifically in the pre-award inspections, but it did require that “[t]he [a]pparent
[s]elected [c]ontractor . . . provide documentation of compliance with all relevant OSHA
regulations for personnel and equipment [that] may be involved in tree trimming operations,” thus
indicating that the obligation was a prerequisite for a successful bid. See Determination of Non-
Responsibility, 12/2/20 at 2, R.R. at 6a (emphasis added). We note that PennDOT afforded
Sidelines the opportunity following the September 17, 2020 pre-award equipment inspection to
provide proof of the certifications required by the RFQs, and that PennDOT did not render its
determination of non-responsibility until December 2, 2020. See Response to Protest, 12/23/20,
Exhibit A, PennDOT Letter, 10/9/20 at 1-2, R.R. at 94a-95a; PennDOT E-mail, 9/18/20 at 1, R.R.
at 31a.
       27
            Although the September 17, 2021 pre-award equipment inspection evidently pertained
to just three counties (Fayette, Washington and Westmoreland), and a pre-award equipment
inspection for Greene County presumably took place on or before that date, Sidelines protested
PennDOT’s determination of non-responsibility as to all seven counties for which it submitted
bids (even though PennDOT cancelled the Schuylkill County RFQ and terminated the Greene
County purchase order). The Secretary affirmed PennDOT’s determination of non-responsibility
in its entirety and we, in turn, affirm, the Secretary’s final determination.
                                               19
12/23/20, Exhibit B, Sidelines’ E-mail & Attachments, 10/13/20 at 1, R.R. at 97a.
Sidelines failed to meet contractual requirements in numerous prior instances by
failing to maintain required workers’ compensation and commercial general liability
insurance coverage during its performance of work in 2019 and 2020. Id. at 4,
¶ B.23., R.R. at 91a. Sidelines also failed to timely provide personnel and services
to meet PennDOT’s needs on several occasions during this same time period. Id. at
4, ¶ B.24., R.R. at 91a. Further, PennDOT’s informal investigation revealed that
TCIA did not have record of most of the certifications held out by Sidelines as valid
and that Sidelines did not maintain current TCIA membership. See Berryhill, 491
A.2d at 952 (quoting Kratz v. Allentown, 155 A. 116, 117 (Pa. 1931) (emphasis
omitted) (“Where a full investigation discloses a substantial reason which appeals to
the sound discretion of the [purchasing agency, it] may award a contract to one not
in dollars the lowest bidder.”)); see also Section 103 of the Procurement Code, 62
Pa.C.S. § 103 (defining a “responsible bidder,” in relevant part, as “[a] bidder that
has . . . the integrity and reliability to assure good faith performance”).
               Sidelines also contends PennDOT failed to prove that the proposed
“logistical approach” of dispersing employees throughout the Commonwealth on an
“as needed” basis was not feasible.28 Sidelines’ Br. at 10. First, this argument
misallocates the burden in a bid protest.
               [Public] officers are clothed with the responsibility of
               originating and executing plans for the public good; the
               presumption is that their acts are on such considerations
               and their decisions reached in a legal way after an

       28
          We note that Sidelines was not prohibited from identifying the same two employees in
more than one bid. However, PennDOT acted reasonably in requesting assurance that Sidelines
could fully perform all contract requirements for the bid-upon RFQs. See Section 103 of the
Procurement Code, 62 Pa.C.S. § 103 (defining a “responsible bidder,” in relevant part, as one “that
possesses the capability to fully perform the contract requirements in all respects and the integrity
and reliability to assure good faith performance”).
                                                20
             investigation. When their actions are challenged, the
             burden of showing to the contrary rests on those asserting
             it, and it is a heavy burden; courts can and will interfere
             only when it is made apparent this discretion has been
             abused.

Reading Blue Mountain & N. R.R. v. Seda-Cog Joint Rail Auth., 235 A.3d 438, 459
(Pa. Cmwlth. 2020), appeal denied, 249 A.3d 244 (Pa. 2021) (emphasis added)
(quoting A. Pickett Constr., Inc. v. Luzerne Cnty. Convention Ctr. Auth., 738 A.2d
20, 24 (Pa. Cmwlth. 1999)); see also Stanton-Negley Drug Co. v. Dep’t of Pub.
Welfare, 943 A.2d 377, 387 (Pa. Cmwlth. 2008) (prospective bidder initiating a bid
protest pursuant to Section 1711.1 of the Procurement Code, 62 Pa.C.S. § 1711.1,
bore the burden of demonstrating that the purchasing agency abused its discretion).
Moreover,    the    Secretary   did    not     improperly   “weaponize”     Sidelines’
acknowledgment in its October 13, 2020 e-mail that “all or most” EHAP
certifications for employees who had performed work on a contract for District 12-
0 had expired in 2019 and that, as a result, its employees had performed work without
the necessary training. Rather, this e-mail was appropriately taken into account, and
this Court may, in turn, consider it as record evidence. See 62 Pa.C.S. § 1711.1(h)
(“The record of determination for review by the court shall consist of the solicitation
or award; the contract, if any; the protest; any response or reply; any additional
documents or information considered by the head of the purchasing agency or his
designee; the hearing transcript and exhibits, if any; and the final determination.”)
(emphasis added). A purchasing agency’s firsthand knowledge of a protestant’s
poor performance on a prior contract may serve as evidence that the protestant is not
the lowest responsible bidder. See Kierski, 810 A.2d at 199 (township did not abuse
its discretion in determining that the protestant was not the lowest responsible
bidder, where township officials credibly testified about their own personal

                                          21
knowledge of protestant’s inadequate performance under a prior contract; it was
“reasonable to conclude from such evidence that [protestant did] not have the ability
to successfully carry out the requirements of the . . . contract”).
             Additionally, Sidelines contends the Secretary abused her discretion by
refusing to hold an evidentiary hearing. Sidelines’ Br. at 11. Sidelines asserts that
the Secretary “doubted the credibility of [its September 11, 2020 action plan] and
determined on that basis that Sidelines was not a responsible offeror.” Id. Sidelines
argues a hearing would have allowed it to support its assertion that it could satisfy
the requirements contained in the RFQs. Id. Further, Sidelines maintains that
holding a hearing would have afforded it the opportunity to cross-examine PennDOT
personnel as to the reasons for their determination and to present evidence of its
“logistic preparation for performance of the contracts.” Id. We disagree. Under
Section 1711.1(e) of the Procurement Code, the head of the purchasing agency or
his designee has “sole discretion” to decide whether a hearing is necessary on a bid
protest. Durkee, 903 A.2d at 597 (citing 62 Pa.C.S. §1711.1(e)). That decision will
not be reversed in the absence of bad faith, fraud, capricious action or abuse of
power. Id. Where the record contains sufficient unchallenged facts to support the
determination, no hearing is required. Id. (citing Glasgow, Inc. v. Pa. Dep’t of
Transp., 851 A.2d 1014 (Pa. Cmwlth. 2004)).
             Here, Sidelines’ assertions fail to implicate any conflict or dispute of
material facts. PennDOT conceded through the Gipe attestation and at argument
that Sidelines provided at least two certified employees. Sidelines’ main dispute
pertains to construction of the terms of the RFQs (i.e., whether the RFQs contained
a simultaneous performance requirement), and does not implicate a dispute of
material fact. See Gipe Attestation at 4, ¶ B.18., R.R. at 91a. Thus, the Secretary


                                          22
did not abuse her discretion in declining to hold a hearing. See Durkee, 903 A.2d at
597; UnitedHealthcare of Pa., Inc. v. Dep’t of Hum. Servs., 172 A.3d 98 (Pa.
Cmwlth. 2017) (decision not to grant a hearing to managed-care organization that
filed a bid protest over Department of Human Services’ rejection of bid proposal
was not an abuse of discretion where there was no showing that the facts necessary
to decide the protest were in dispute and the portion of the record cited by protestant
concerned claims of lack of evidence supporting factual assertions by the
Department, not conflicts between evidence submitted by protestant and the
Department or the successful offerors).
             For the preceding reasons, the Secretary’s final determination was not
arbitrary, capricious, an abuse of discretion, or contrary to law. Accordingly, we
affirm the Secretary’s February 4, 2021 final determination.



                                        __________________________________
                                        CHRISTINE FIZZANO CANNON, Judge




                                          23
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Sidelines Tree Service, LLC,           :
                   Petitioner          :
                                       :
            v.                         :
                                       :
Department of Transportation,          :   No. 134 C.D. 2021
                  Respondent           :

                                  ORDER


            AND NOW, this 27th day of October, 2021, the February 4, 2021 final
determination of the Secretary of Transportation for the Pennsylvania Department
of Transportation is AFFIRMED.



                                    __________________________________
                                    CHRISTINE FIZZANO CANNON, Judge